*34The opinion of the court was delivered by
Knapp, J.
The main question raised and discussed in this case is whether the drawee of a bill of exchange can, after an endorsement of acceptance and redelivery of the acceptance to the agent of the holder, on discovering the insolvency of the drawer, revoke such acceptance, the drawee having no funds of the drawer in his hands.
The general rule is that an acceptance 'delivered to the holder is irrevocable. And this is so, whether the acceptance is on account of funds of the drawer of the bill, in the hands of the acceptor, or for the accommodation of earlier parties to the bill. Citation of authorities for the proposition of law would be superfluous. The approved writers on the law of commercial paper, and the adjudged cases, are as one on this subject. Rand. Com. Paper, ¶¶ 216, 637.
In commercial law such an engagement, completed by delivery, can be discharged only by payment of the bill, release of the acceptance or its waiver.
An acceptance delivered to the agent of the holder duly authorized to receive it, is in legal effect and for all purposes delivery to the holder. When the bill bearing the signature •of the acceptor by his act or direction comes into the hands ■of such agent, the contract becomes eo instanti a completed one between the acceptor and the principal owner of. the bill.
A bill of exchange forwarded to, or delivered into the hands of a bank, or banking house, for the purpose of presentation to the person upon whom the bill is drawn for his acceptance, in the usual course of business, is a transaction that creates the relation of principal and agent between such holder and the bank with authority in such agent to receive in the holder’s behalf delivery of the acceptance when signed.
The Mechanics National Bank of Trenton was therefore the agent of the plaintiff to procure in the plaintiff’s name acceptance of the bill in question. The bill was presented to the defendant in due course, and regularly accepted by its authorized officer, and delivered to such agent of the plaintiff. There would thus appear a finished transaction of legally *35-binding force, vesting rights in the plaintiff which could not •thereafter be divested without its consent.
The defendant, however, claims that it had the right to, .and did, revoke its act of acceptance.
The contention is grounded upon the authority of the well .known case of Cox et al v. Troy, 5 B. & Ald. 474, referred ~to by all the text writers on negotiable instrument since its -decision. This case holds that “ where a defendant (drawee) having once written his acceptance with the intention of .accepting a bill, afterwards changes his mind, and before it is -communicated to the holder, or the bill delivered back to him, -obliterates his acceptance, he is not bound as an acceptor.” 'The propositions seemed so plainly just that the justices who decided the case said that the rule rested upon principles of common sense.
The case was simply this. A bill was handed to the drawee •for his acceptance; within the time allowed him for decision he had written his name upon the bill, then, on reflection, •decided not to accept it, erased his name and handed it back to the party who had delivered it to him.
Prior to this decision there were dicta to be found of eminent English jurists tending to the doctrine that the mere -act of signing in secret as acceptor of a bill bound the party so signing to the obligation of a completed contract. And in Thornton v. Dick, 4 Esp. 270, it seems to have been so decided. But this doctrine was ignored in Coxe v. Troy, where the elemental principle was hpplied, that the secret act of a party could ripen into a binding contract only upon the intentional promulgation of such act by delivery or its equivalent. The transaction was in no true sense a revocation. It was a refusal to accept the draft. See, also, Bank v. Bank of Victoria, L. R., 3 P. C. 526.
But it is not apparent how the defendant can profit by anything decided in the case of Cox v. Troy. It is no authority for the asserted right to revoke its act after delivery to the •agent of the plaintiff. For such a right neither dictum, nor *36authority has been found in any reported case determined upon principles of the common law.
The case of Burrows v. Jemimo, 2 Str. 733, is cited as a case in point for the plaintiff in error. The point decided was that a man could not be sued in England on his acceptance of a bill of exchange abroad after he had been discharged from liability by the laws of the foreign jurisdiction. The custom referred to in the brief of counsel, and which received the consideration' of the court in that case, was not the custom, of merchants in England, but the law as it existed in Leghorn, where the contract of acceptance arose. There, if the drawer failed, and the acceptor had not sufficient assets of the drawer, in his hands at the time of the acceptance, the acceptance was-void.
But here, in the absence of fraud on the part of the plaintiff, which it may.be said is feebly asserted and in no degree sustained, the insolvency of the drawer, or the want of funds with the drawee, is no answer to his claim as a bona fide■ holder of the bill.
The judgment below was in accordance-with the foregoing views, and should be affirmed.